Citation Nr: 1137647	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-11 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include as secondary to a right foot disability.

2.  Entitlement to service connection for a lumbar spine disability, claimed as a low back disability, to include as secondary to a right foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1973 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied the Veteran's request to reopen his claims for service connection for a left foot condition and depression.  

In addition, the Veteran appeals from a February 2006 rating decision which denied his request to reopen his claim for service connection for a low back disability.

The Veteran testified at an August 2007 RO hearing before a Decision Review Officer (DRO) and before the undersigned at a June 2008 Travel Board hearing.  Hearing transcripts have been associated with the claims file.

The Board granted the Veteran's request to reopen his claims for service connection for a low back disability and depression in a September 2008 decision.  The reopened claims and the request to reopen a claim for service connection for a left foot disability were also remanded by the Board.

In a January 2009 DRO decision, the Veteran's claim for service connection for major depressive disorder was granted and an initial rating was assigned.  A notice of disagreement (NOD) objecting to this determination has not been received and this claim is no longer before the Board for its consideration.

Although the claim for entitlement to service connection for a left foot disability was developed as a claim to reopen a previously denied claim, the Board finds that it is an original claim for service connection.  The Board denied entitlement to service connection for a left foot disability (i.e. a hammertoe deformity) in a December 1997 decision.  The instant claim for service connection for a left foot disability is a claim based on a new diagnosis (i.e. allodynia) and is to be adjudicated without regard to prior denials that did not consider that diagnosis.   Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence the claim for service connection for a left foot disability must be decided without regard to the prior denial of service connection for a hammertoe deformity.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran alleges that he has a left foot disability as a result of wearing shoes which were too small for his feet during service.  Service treatment records document an assessment of athlete's foot in July 1977 but are otherwise negative for a left foot disability.  Service connection for a right foot disability has been granted and the Veteran has alleged similar symptoms and etiology for each foot disability.  A January 2008 VA podiatry examiner diagnosed bilateral foot allodynia and/or chronic pain syndrome and opined that the etiology of this condition was not fully known; however, no opinion regarding the relationship of this disability to service was provided.

With regard to the claimed lumbar disability, the Veteran alleges that this condition was the result of being struck in the back with cooking sheet pans during service.  Service treatment records confirm that the Veteran was struck from behind by another cook during meal preparation in August 1977.  

A March 2006 spine examiner opined that it would be "impossible to resolve" whether the Veteran's claimed disability was related to the 1977 incident without resorting to mere speculation.  The United States Court of Appeals for Veterans Claims (Court) has held that where an examiner reports that opinions cannot be provided without resorting to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

A January 2009 VA examiner opined that there was no link between the Veteran's lumbar spine disability and a service connected right foot disability, and concluded, based on the examiner's expertise, that the back disability was likely age related.  The opinion did not; however, consider an August 1993 Vocational Rehabilitation evaluation in which the Veteran reported that he was being treated for arthritis in the back.  At the time of the 1993 report, the Veteran was 37 years old.  The 2009 opinion did not consider any history of continuity of symptomatology and may have relied on an inaccurate history.

In light of the above, a VA examination to determine the relationship between the Veteran's diagnosed left foot disability and lumbar spine disability and his service is therefore required.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2).  It does not appear that the Veteran has been asked to provide a release to obtain records of the treatment he reported in August 1993.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to complete an authorization to obtain records of the treatment for arthritis of the back that he reported during the August 1993 evaluation.  If he fails to provide the authorization, he should be advised that he may provide the records himself.

Notify the Veteran of any records that could not be obtained, of the efforts made to obtain them, and of any further efforts to obtain them.

2.  Following completion of the above development, the RO/AMC should afford the Veteran a VA examination to determine whether any current left foot disability is related to an injury in service or to his service connected right foot disability.  

The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left foot disability had its onset in service, or is the result of a disease or injury in service (including the wearing of shoes that were too small) or a service connected disability, including a service connected right foot disability.  

The examiner should specifically acknowledge the Veteran's statement that his current left foot disability was caused by wearing shoes that were too small for his feet during basic training.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  

If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

The absence of treatment records alone, is not a sufficient reason for discounting the Veteran's reports.

The examiner should provide reasons for the opinions. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

3.  The RO/AMC should afford the Veteran a VA examination to determine whether any current lumbar spine disability is related to service.  The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the lumbar spine disability had its onset in service or is otherwise the result of a disease or injury in active duty.

The examiner should specifically acknowledge the in-service back injury and diagnosis of low back strain.

The examiner should also specifically acknowledge on the Veteran's reports in August 1993 of treatment for a low back disability.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  

If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

The absence of treatment records, alone, is not a sufficient reason for discounting the Veteran's reports.

The examiner should provide reasons for the opinions. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

4.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

5.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


